                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   TATYANA EVGENIEVNA DREVALEVA,                            No. C 18-03748 WHA
                                                                         11
United States District Court




                                                                                             Plaintiff,
                                                                                                                                       OMNIBUS ORDER DENYING
                               For the Northern District of California




                                                                         12     v.                                                     MOTIONS TO CERTIFY ORDER
                                                                         13                                                            FOR INTERLOCUTORY REVIEW,
                                                                              U.S. DEPARTMENT OF VETERANS                              FOR RECONSIDERATION, AND
                                                                         14   AFFAIRS, et al.,                                         FOR PRELIMINARY INJUNCTION
                                                                                                                                       AND VACATING HEARING
                                                                         15                  Defendants.
                                                                                                                            /
                                                                         16
                                                                         17                                          INTRODUCTION

                                                                         18          In this pro se employment action, plaintiff moves to certify an order for interlocutory

                                                                         19   review, for leave to file a motion for reconsideration of the same order, and for preliminary

                                                                         20   injunction. For the reasons stated below, the motions are DENIED. The hearing on plaintiff’s

                                                                         21   motion for preliminary injunction pending appeal scheduled for January 17 is hereby VACATED.

                                                                         22                                             STATEMENT

                                                                         23          The background of this action, as taken from the allegations in plaintiff’s complaint, is

                                                                         24   found in a prior order (Dkt. No. 69). In brief, defendant United States Department of Veterans

                                                                         25   Affairs hired pro se plaintiff Tatyana Evgenievna Drevaleva as a medical instrument technician

                                                                         26   in April 2017. Approximately six weeks into the job, while still in the probationary period of

                                                                         27   her employment, plaintiff requested a leave without pay for a month and a half to travel to

                                                                         28   Russia to undergo in-vitro fertilization. Plaintiff’s supervisor informed her that to qualify for an
                                                                          1   unpaid leave, she had to be employed by the hospital for a minimum of twelve months in order
                                                                          2   to qualify for unpaid leave and further advised her that she would need written medical
                                                                          3   documentation to support her request.
                                                                          4          In May 2017, after learning her supervisor was out of office for two weeks, plaintiff
                                                                          5   asked someone else, this time the assistant manager, for unpaid leave. The assistant manager
                                                                          6   informed plaintiff of the proper procedure for requesting such a leave, but allegedly also told
                                                                          7   her, “If you need to go — go!” which plaintiff treated as verbal permission to travel to Russia,
                                                                          8   which she then did the next day. Plaintiff allegedly emailed her supervisor while in Russia
                                                                          9   without a response until July 2017, when plaintiff received an email from her supervisor
                                                                         10   advising plaintiff that her employment had been terminated. As plaintiff later learned during a
                                                                         11   mediation session with her supervisor in September 2017, she was ultimately terminated for
United States District Court
                               For the Northern District of California




                                                                         12   taking a leave without permission, inasmuch as her request for leave without pay was denied
                                                                         13   because she had not been employed at the hospital for the minimum one-year period.
                                                                         14          In June 2018, plaintiff filed the instant action. She alleged the following claims: (1)
                                                                         15   gender and pregnancy discrimination under Title VII of the Civil Rights Act; (2) disability
                                                                         16   discrimination under the ADA and failure to accommodate under the Rehabilitation Act of
                                                                         17   1973; (3) age discrimination under the Age Discrimination in Employment Act; (4) tort claims
                                                                         18   for libel and intentional infliction of emotional distress; and (5) deprivation of liberty and
                                                                         19   property without due process. All of plaintiff’s claims arose from her employment at the VA
                                                                         20   hospital. Plaintiff sought relief in the form of back pay, five million dollars of compensatory
                                                                         21   damages, two million dollars of punitive damages, and attorney’s fees (Dkt. No. 1 at 24–25).
                                                                         22          In October 2018, defendants moved to dismiss plaintiff’s complaint (Dkt. No. 34) and
                                                                         23   plaintiff moved to strike defendants’ motion to dismiss (Dkt. No. 38) and preliminarily enjoin
                                                                         24   defendants, i.e., reinstate her to the same or a substantially similar position at any Veterans
                                                                         25   Affairs Medical Center (Dkt. No. 39). An order dated December 3, 2018, granted defendants’
                                                                         26   motion to dismiss (with leave to amend) and denied both plaintiff’s motions to strike and for
                                                                         27   preliminary injunction (Dkt. No. 69).
                                                                         28


                                                                                                                                2
                                                                          1          Plaintiff has subsequently filed a flurry of motions. Specifically, plaintiff has filed three
                                                                          2   motions (styled as “applications”) to certify the order granting defendants’ motion to dismiss for
                                                                          3   interlocutory review (Dkt. Nos. 76, 77, 84) and a motion for leave to file a motion for
                                                                          4   reconsideration of the same order (Dkt. No. 78). Plaintiff also again requests (styled as a
                                                                          5   motion for preliminary injunction) to be reinstated back to work at any Veterans Affairs
                                                                          6   Medical Center pending appeal of the order granting the motion to dismiss (Dkt. Nos. 81, 82).
                                                                          7   This order follows full briefing. Pursuant to Civil Local Rule 7-1(b), this order finds plaintiff’s
                                                                          8   motion for preliminary injunction pending appeal suitable for submission without oral argument
                                                                          9   and hereby VACATES the hearing scheduled for January 17.
                                                                         10                                              ANALYSIS
                                                                         11          1.      MOTIONS TO CERTIFY ORDER FOR INTERLOCUTORY REVIEW.
United States District Court
                               For the Northern District of California




                                                                         12          Pursuant to 28 U.S.C. § 1292(b), a district court may certify an interlocutory appeal
                                                                         13   where an order “[1] involves a controlling question of law [2] as to which there is substantial
                                                                         14   ground for difference of opinion” and “[3] an immediate appeal from the order may materially
                                                                         15   advance the ultimate termination of the litigation.” Interlocutory review under Section 1292(b)
                                                                         16   is an extraordinary remedy generally limited to instances where immediate appeal might avoid
                                                                         17   protracted and expensive litigation. Robbins Co. v. Lawrence Mfg. Co., 482 F.2d 426, 429–30
                                                                         18   (9th Cir. 1973).
                                                                         19          Here, plaintiff requests certification for interlocutory review of the order dismissing her
                                                                         20   complaint with leave to amend (Dkt. Nos. 76, 77, 84). Plaintiff, however, has not demonstrated
                                                                         21   that there are substantial grounds for difference of opinion as to the controlling questions of law
                                                                         22   in this case. Rather, plaintiff largely attacks governing precedent — for example, stating that
                                                                         23   our court of appeals “[o]bviously . . . failed to follow the requirements established for Age
                                                                         24   Discrimination cases” (e.g., Dkt. No. 77 at 3) — and the Court’s interpretation of the law (e.g.,
                                                                         25   Dkt. No. 76 at 20). Strong disagreement with the Court’s order or governing precedent alone,
                                                                         26   however, is insufficient to show that substantial grounds for difference of opinion exist.
                                                                         27   Moreover, this order finds that plaintiff’s amendment of her complaint in accordance to the
                                                                         28   order dated December 3, 2018, granting her leave to amend would more efficiently advance the


                                                                                                                               3
                                                                          1    ultimate termination of this action rather than an interlocutory appeal. Accordingly, plaintiff’s
                                                                          2    motions for certification for interlocutory review are DENIED.
                                                                          3            2.       MOTION FOR LEAVE TO FILE MOTION FOR RECONSIDERATION.
                                                                          4            In addition to her motions for certification for interlocutory review, plaintiff also moves
                                                                          5    for leave to file a motion for reconsideration of the order dated December 3, 2018 (Dkt. No. 78).
                                                                          6    Again, the crux of plaintiff’s motion is vehement disagreement with the Court’s application of
                                                                          7    controlling law (see, e.g., id. at 8).
                                                                          8            Plaintiff bases her motion on Civil Local Rule 7-9(b)(3), which requires a motion for
                                                                          9    leave to file a motion for reconsideration to show “[a] manifest failure by the Court to consider
                                                                         10    material facts or dispositive legal arguments which were presented to the Court before such
                                                                         11    interlocutory order.” Plaintiff, however, fails to show material facts or dispositive legal
United States District Court
                               For the Northern District of California




                                                                         12    arguments the order dated December 3, 2018, ignored. Instead, plaintiff again largely takes
                                                                         13    issue with the Court’s interpretation of governing law and its application under Bell Atlantic
                                                                         14    Corp. v. Twombly, 550 U.S. 544 (2007). This alone, however, is insufficient grounds for
                                                                         15    reconsideration. Accordingly, plaintiff’s motion for leave to file a motion for reconsideration is
                                                                         16    DENIED.
                                                                         17            3.       MOTION FOR PRELIMINARY INJUNCTION.
                                                                         18            Plaintiff again moves for preliminary injunction, seeking to be immediately reinstated
                                                                         19    back to work at any Veterans Affairs Medical Center pending appeal (Dkt. Nos. 81, 82). For
                                                                         20    the same reasons stated in the order dated December 3, 2018 (and the additional reason based
                                                                         21    on denial of plaintiff’s instant motions to certify that order for interlocutory review), plaintiff’s
                                                                         22    renewed motion for preliminary injunction is DENIED.*
                                                                         23                                                   CONCLUSION
                                                                         24            For the foregoing reasons, plaintiff’s motions to certify the order dismissing the action
                                                                         25    with leave to amend for interlocutory review, for leave to file a motion for reconsideration, and
                                                                         26
                                                                         27
                                                                         28           * This order notes that our court of appeals has already denied, sua sponte, plaintiff’s “emergency”
                                                                              motion for injunctive relief pending appeal (Dkt. No. 90).

                                                                                                                                       4
                                                                          1   for preliminary injunction are DENIED. The hearing on the motion for preliminary injunction
                                                                          2   pending appeal is VACATED.
                                                                          3
                                                                          4          IT IS SO ORDERED.
                                                                          5
                                                                          6   Dated: January 3, 2019.
                                                                                                                                  WILLIAM ALSUP
                                                                          7                                                       UNITED STATES DISTRICT JUDGE
                                                                          8
                                                                          9
                                                                         10
                                                                         11
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                            5
